Citation Nr: 1046975	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-07 735	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hand disability. 

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities.

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to an initial rating higher than 10 percent for 
hypertension.

8.  Entitlement to an increased rating for degenerative 
intervertebral disc disease of the cervical spine, currently 
rated 30 percent disabling.
9.  Entitlement to an increased rating for capsulitis of the 
right shoulder, currently rated 20 percent disabling.

10.  Entitlement to an increased rating for capsulitis of the 
left shoulder, currently rated 20 percent disabling.

11.  Entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.

12.  Entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.

13.  Entitlement to an initial compensable rating for erectile 
dysfunction.

14.  Entitlement to an increased rating for degenerative 
intervertebral disc disease of the lumbar spine.

15.  Entitlement to an increased rating for Type II diabetes 
mellitus.

16.  Entitlement to a combined disability rating in excess of 90 
percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 
1974.  He received the Bronze Star Medal and Army Commendation 
Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that 
decision, the RO denied entitlement to service connection for 
psoriasis and granted service connection for hypertension and 
assigned an initial 10 percent disability rating, effective March 
5, 2005.

In November 2010, the Vice Chairman of the Board granted a motion 
to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for a bilateral hand 
disability, entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities and bilateral eye, 
hip, and knee disabilities, entitlement to increased ratings for 
degenerative intervertebral disc disease of the cervical spine, 
capsulitis of the right shoulder, capsulitis of the left 
shoulder, degenerative intervertebral disc disease of the lumbar 
spine, and Type II diabetes mellitus, entitlement to higher 
initial ratings for peripheral neuropathy of the right and left 
lower extremities and erectile dysfunction, and entitlement to an 
increased combined disability rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A pre-existing skin disability was aggravated during service.

2.  The Veteran has not had diastolic blood pressure readings 
predominantly 110 or more or systolic readings predominantly 200 
or more at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability are 
met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306(a) (2010). 

2.  The criteria for an initial rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.104, Diagnostic Code (DC) 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
skin disability, the claim is substantiated, and there are no 
further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A.
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

The claim for a higher initial rating for hypertension arises 
from the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social 
Security Administration disability records, and all of the 
identified post-service VA treatment records and private medical 
records.  In addition, the Veteran was afforded VA examinations 
for hypertension.






Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having various skin disabilities.  For example, a May 2007 VA 
dermatology consultation note and a June 2007 VA examination 
report indicated diagnoses of psoriasis and eczema, respectively.  
Thus, current skin disabilities have been demonstrated.

The Veteran's service treatment records reveal that a skin 
abnormality was noted on the September 1961 examination when he 
was accepted for active service.  Because a skin disability was 
noted at the time of examination, entrance, and enrollment, the 
presumption of soundness did not attach.  38 U.S.C.A. § 1111, 
1137.

As for whether the Veteran's pre-existing skin disability was 
aggravated by service, the evidence indicates that it became 
symptomatic in service.  His service treatment records reveal 
that he was treated for urticaria in July 1964, psoriasis 
involving the scalp, hands, arms, elbows, and penis in December 
1966 and February 1967, and an unidentified rash on both upper 
legs in July 1969.  Given the increase in disability during 
service, aggravation is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

The Veteran reported in a September 2006 statement that he had 
experienced flare ups of psoriasis ever since service.  A 
December 1996 examination report from Jay F. Schechter, M.D. 
reveals that the Veteran reported mild outbreaks of psoriasis 
ever since service, and that he was currently diagnosed as having 
psoriasis.  His medical records further indicate that he was 
assessed and treated for psoriasis and eczema on several 
occasions between December 1996 and June 2007.

Furthermore, the examiner who conducted an April 2007 VA 
examination diagnosed psoriasis and noted that psoriasis was a 
disability that was not curable, but rather underwent periods of 
remissions and exacerbations.  

The Veteran is competent to report observable symptoms of his 
skin disability as well as a continuity of symptomatology.  See 
Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  Although 
there is no contemporaneous evidence in the years in the years 
immediately following service, there is no affirmative evidence 
to contradict his reports and they are otherwise consistent with 
the evidence of record.  The Board therefore finds that his 
reports are credible.  

The examiner who conducted the June 2007 VA examination diagnosed 
the Veteran as having eczema and opined that the current skin 
disability was not likely ("not as likely as not") caused by or 
a result of the psoriasis in service.  However, this opinion is 
entitled to minimal probative weight because it did not address 
the issue of aggravation of a pre-existing skin disability and 
was unaccompanied by any further explanation or reasoning.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

There have been no findings that the increase in the Veteran's 
skin disability was due to the natural progression of the 
disease.  Therefore, the Board must conclude that the pre-
existing skin disability was aggravated in service.  The record 
shows current findings of a skin disability and a continuity of 
symptoms since service.  Service connection is, therefore, 
warranted for the currently diagnosed skin disability.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107(b); 38 C.F.R. §§ 3.303, 
3.306(a).

Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of 
an initial evaluation is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts found. 
In other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

The Veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.104, DC 7101 as hypertensive vascular disease.  Under DC 
7101, the following ratings apply: a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or more or 
when systolic pressure is predominantly 160 or more, or for an 
individual with a history of diastolic pressure predominantly 100 
or more or who requires continuous medication for control; a 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more or systolic pressure is predominantly 
200 or more; a 40 percent rating is warranted when diastolic 
pressure is predominantly 120 or more; and a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, DC 7101.

Treatment records from Charles Wasicek, M.D. and Jon A. Kay, M.D. 
and VA treatment records dated from March 2004 to November 2005 
reveal that the Veteran had blood pressure readings of 124/70, 
140/74, 118/70, 130/70, 132/74, 150/70, 112/70, 104/68, 130/80, 
154/82, and 150/70.  In a June 2005 letter, Dr. Kay stated that 
the Veteran's systolic and diastolic pressure had sometimes been 
as high as 150 and 82, respectively; however his hypertension had 
improved with the use of medication.

At a January 2006 VA examination the Veteran reported that he had 
been placed on blood pressure medication in March 2005.  He did 
not experience any symptoms of high blood pressure and did not 
have any side effects from medication.  Blood pressure readings 
were recorded as 169/73, 158/73, and 136/64 and a diagnosis of 
hypertension was provided.
 
Private treatment records dated from March 2006 to December 2007 
and VA treatment records dated from May 2006 to February 2007 
indicate that the Veteran had systolic blood pressure readings 
ranging from 102 to 163 and diastolic pressure readings ranging 
from 52 to 90.  

An April 2007 VA examination report reveals that the Veteran 
reported that systolic blood pressure readings of 190 to 200 and 
diastolic pressure readings of 100 to 120 had been recorded when 
his blood pressure was taken at drug stores.  Blood pressure 
readings from his private physicians were 112/60 in June 2006 and 
130/54 in January 2007 and readings taken at VA over the previous 
2 years were 154/82, 148/88, 163/70, and 147/59.

Examination revealed blood pressure readings of 165/62, 161/68, 
and 151/69.  The Veteran was diagnosed as having hypertension.

VA treatment records dated in May 2007, a March 2008 VA 
examination report, and a May 2008 VA primary care treatment note 
indicate that blood pressure readings of 164/78, 168/77, 164/72, 
124/72, 135/74, 134/88, 152/89, and 131/80 were recorded.

Since the effective date of service connection, there have been 
no documented diastolic readings at 110 or more or systolic 
readings at 200 or more.  Although the Veteran is competent to 
report systolic blood pressure readings of 190 to 200 and 
diastolic pressure readings of 100 to 120 when measured at drug 
stores, the Board doubts the reliability of these readings given 
that numerous VA and private measurements of his blood pressure 
have never approached those levels.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  

Although the Veteran has been treated for various cardiac 
symptoms and has been diagnosed as having coronary artery 
disease, he is currently in receipt of a separate 30 percent 
rating for coronary artery disease with a pacemaker.  The 
evaluation of this disability is not currently before the Board.  
Consideration of such other cardiac symptoms in rating his 
hypertension is, therefore, not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) (the evaluation of the same disability 
under various diagnostic codes constitutes prohibited 
pyramiding).

Furthermore, the Veteran contended in his March 2007 substantive 
appeal (VA Form 9) that his hypertension was only controlled due 
to medication and that his blood pressure readings were only 
within more acceptable levels due to such medication use.  
However, the 10 percent rating which is currently assigned under 
DC 7101 contemplates hypertension which requires continuous 
medication for control.

The disability does not meet or approximate the criteria for an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21.  The 
evidence is against an initial rating higher than 10 percent 
under DC 7101 for hypertension.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.104, DC 7101.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal.  The symptom of the Veteran's disability is 
elevated blood pressure.  This symptom is contemplated by the 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

The weight of the evidence is against a rating higher than 10 
percent on a schedular or extraschedular basis.  Reasonable doubt 
does not arise, and the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Federal Circuit has held that entitlement to a TDIU 
is raised where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. 
Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met).

In February 2003, the RO granted entitlement to a TDIU, effective 
March 29, 2002.  As the Veteran was granted a TDIU prior to the 
date that his claim for service connection for hypertension was 
received (March 5, 2005), entitlement to a TDIU is not at issue 
in this appeal.


ORDER

Entitlement to service connection for a skin disability is 
granted.

Entitlement to an initial rating higher than 10 percent for 
hypertension is denied.


REMAND

In the May 2006 rating decision, the RO: denied the Veteran's 
petition to reopen the previously denied claim for service 
connection for bilateral arthritis of the hands as new and 
material evidence had not been presented; denied entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper extremities, glaucoma, a bilateral hip disability, and a 
bilateral knee disability; granted service connection for 
peripheral neuropathy of the right and left lower extremities and 
assigned initial 10 percent disability ratings, both effective 
March 5, 2005; granted service connection for erectile 
dysfunction and assigned an initial noncompensable disability 
rating, effective March 5, 2005; and denied entitlement to 
increased ratings for degenerative intervertebral disc disease of 
the cervical spine,  degenerative intervertebral disc disease of 
the lumbar spine, capsulitis of the right and left shoulders, and 
Type II diabetes mellitus.

While the Veteran specifically identified osteoarthritis of the 
neck and arms, sixth cranial nerve palsy, psoriasis, and 
hypertension in his September 2006 notice of disagreement (NOD) 
and he did not specifically mention the other issues decided in 
the May 2006 rating decision, he did provide a general statement 
that he wished to appeal all other decisions.  Furthermore, the 
Veteran has subsequently submitted statements pertaining to 
symptoms associated with his various disabilities and his 
representative listed entitlement to increased ratings for 
hypertension and "all other service connected conditions" in 
its October 2010 written brief.  

A statement of the case has not been issued as it relates to the 
issues of whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral hand 
disability, entitlement to service connection for a neurological 
disability of the bilateral upper extremities and  bilateral eye, 
hip, and knee disabilities, entitlement to higher initial ratings 
for peripheral neuropathy of the right and left lower extremities 
and erectile dysfunction, and entitlement to increased ratings 
for degenerative intervertebral disc disease of the cervical 
spine and lumbar spine, capsulitis of the right and left 
shoulders, and Type II diabetes mellitus.  38 U.S.C.A. § 7105(a) 
(West 2002).  The Board is required to remand these issues for 
issuance of the necessary statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Veteran has raised the issues of entitlement to service 
connection for a lung disability, nose bleeds, urinary and bowel 
incontinence, and night sweats.  The issue of entitlement to a 
combined disability rating in excess of 90 percent is 
inextricably intertwined with these unadjudicated claims as well 
as with the issues for which a statement of the case has not yet 
been issued.  The Board, therefore, must defer adjudication of 
the claim for an increased combined disability rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   Adjudicate the claims for service 
connection for a lung disability, nose 
bleeds, urinary and bowel incontinence, and 
night sweats.

2.  The Agency of Original Jurisdiction 
(AOJ) should issue a statement of the case 
as to the issues of whether new and 
material evidence has been presented to 
reopen a claim for service connection for a 
bilateral hand disability, entitlement to 
service connection for a neurological 
disability of the bilateral upper 
extremities and  bilateral eye, hip, and 
knee disabilities, entitlement to higher 
initial ratings for peripheral neuropathy 
of the right and left lower extremities and 
erectile dysfunction, and entitlement to 
increased ratings for degenerative 
intervertebral disc disease of the cervical 
spine and lumbar spine, capsulitis of the 
right and left shoulders, and Type II 
diabetes mellitus.  

These issues should not be certified to 
the Board unless a sufficient 
substantive appeal is submitted.

3.  If any benefit for which a sufficient 
substantive appeal has been received 
remains denied, the case should be returned 
to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


